Exhibit 99.1 For additional information contact: Richard S. DeRose (703) 293-7901 For release:November 12, 2014 Information Analysis Inc. Reports New Contracts in the Third Quarter FAIRFAX, VIRGINIA – Information Analysis Inc. (IAIC:OTCBB) today reported results for its third fiscal quarter ended September 30, 2014.Revenues were $1,357,000 compared to $3,218,000 reported in the third quarter 2013.The information technology services company reported net income of $28,000, or $0.00 per share basic and diluted, compared to net income of $108,000 or $0.01 per share basic and diluted, in the third quarter 2013. For the nine months ended September 30, 2014, IAI’s revenues were $3,561,000 compared to revenues of $5,653,000 for the same period in 2013.The Company reported a net loss of $231,000 or ($0.02) per share basic and diluted, compared to a net loss of $80,000, or $ (0.01) per share basic and diluted, reported for the comparable 2013 period. “The company has been aggressively pursuing new business opportunities through the bidding process for prime contracts and teaming with our partners.During the third quarter of this year the company was profitable, and in addition, was awarded a number of larger contracts.If the government elects to exercise all option periods in these contracts, the total value could reach in excess of $16 million in new business.These contracts are expected to improve our profitability going forward in the fourth quarter and over the next year,” said Sandor Rosenberg, Chairman and Chief Executive Officer of IAI. “We continue to pursue merger and acquisition opportunities.” About Information Analysis Incorporated Information Analysis Incorporated (www.infoa.com), headquartered in Fairfax, Virginia, is an information technology services company.The Company is a web solution provider and software conversion specialist, modernizing legacy systems and extending their reach to the internet world. Additional information for investors This release may contain forward-looking statements regarding the Company's business, customer prospects, or other factors that may affect future earnings or financial results.Such statements involve risks and uncertainties which could cause actual results to vary materially from those expressed in the forward-looking statements.Investors should read and understand the risk factors detailed in the Company's 10-K for the fiscal year ended December 31, 2013 and in other filings with the Securities and Exchange Commission. 1 Information Analysis Incorporated Statements of Operations Three months ended September 30, (in thousands, except per share data; unaudited) Revenue: Professional fees $ $ Software sales Total revenue Cost of goods sold and services provided: Cost of professional fees Cost of software sales Total cost of sales Gross margin Selling, general and administrative expense Income from operations 26 Other income, net 2 2 Income before income taxes 28 Provision for income taxes Net income 28 Earnings per common share: Basic $ $ Diluted $ $ Shares used in calculating earnings per share: Basic Diluted 2 Information Analysis Incorporated Statements of Operations Nine months ended September 30, (in thousands, except per share data; unaudited) Revenue: Professional fees $ $ Software sales Total revenue Cost of goods sold and services provided: Cost of professional fees Cost of software sales Total cost of sales Gross margin Selling, general and administrative expense Income from operations ) ) Other income, net 8 6 Income before income taxes ) ) Provision for income taxes Net income ) ) Earnings per common share: Basic $ ) $ ) Diluted $ ) $ ) Shares used in calculating earnings per share: Basic Diluted 3 Information Analysis Incorporated Balance Sheets As of As of September 30, 2014 December 31, 2013 (in thousands) (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Note receivable 4 6 Total current assets Fixed assets, net 50 53 Note receivable 6 8 Other assets 6 6 Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 93 $ Deferred revenues Commissions payable Accrued payroll and related liabilities Other accrued liabilities 50 61 Total current liabilities Common stock, par value $0.01, 30,000,000 shares authorized; 12,844,376 shares issued, 11,196,760 outstanding as of September 30, 2014 and December 31, 2013 Additional paid in capital Accumulated deficit ) ) Less treasury stock; 1,642,616 shares at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 4
